Citation Nr: 1541796	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for surgical scars from cervical diskectomy, both sides of anterolateral neck.

3. Entitlement to a disability rating in excess of 20 percent for cervical spondylosis with degenerative disc disease.

4. Entitlement to service connection for traumatic brain injury (TBI).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held in July 2015 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in San Antonio, Texas who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the July 2015 hearing, the Veteran submitted new evidence in support of his claim.  He did not submit a waiver of initial RO review; however as discussed below, a remand is required for several reasons, to include initial RO review of this evidence.  38 C.F.R. § 20.1304 (2014).

The Board observes that the issue of entitlement to TDIU was raised in correspondence received in May 2015.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.

As discussed below, the Veteran submitted a notice of disagreement with issues decided in a March 2015 rating decision.  A statement of the case (SOC) has not been issued.  Therefore, claims must be remanded for compliance with Manlincon v. West, 12 Vet. App. 238 (1999).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for vascular disease of the upper extremities was raised during the July 2015 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Transcript, page 12.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain treatment records, schedule an examination, and issue a statement of the case.

The Veteran seeks an initial compensable rating for his service-connected hypertension.  During his July 2015 hearing, he testified that his hypertension had worsened, as evidenced by his doctor's increase of his medication in April 2015.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected hypertension.

The Veteran also testified that records from his pain management doctor, L.B.G., should have been submitted.  The records do not appear to have been associated with the claims file.  Therefore, on remand, records from L.B.G. should be obtained.

The Veteran also indicated that he had been regularly treated by his private provider, Dr. W.A.A., MD.  Attempts must be made to obtain treatment records from Dr. W.A.A. dated since March 2012.

The Board observes that in a May 2015 letter from Dr. W.A.A., he indicated that the Veteran's disabilities rendered him unemployable.  The Court has held that a claim for TDIU is part of an initial rating claim when such claim is raised by the record.  Rice, 22 Vet. App. 477.  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.  On remand, appropriate development must be undertaken to develop the claim for TDIU.

Finally, in March 2015, the RO issued a rating decision that, among other issues, granted a temporary 100 percent rating from January 2, 2014 to February 28, 2014 and reduced the rating to 20 percent effective March 1, 2014 for cervical spondylosis with degenerative disc disease.  The RO also granted service connection and a noncompensable rating for surgical scars from cervical diskectomy, both sides of anterolateral neck.  The RO denied service connection for TBI.  The Veteran filed a notice of disagreement with these issues.  A SOC is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon, 12 Vet App. 238.  The AOJ has not yet had sufficient opportunity to issue a SOC.



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.

2. Obtain the appropriate consent and release forms to obtain and associate with the claims file records from Dr. L.B.G. as well as updated records from Dr. W.A.A., dating since March 2012.  All attempts to obtain the records must be documented in the claims file.  If any records cannot be obtained, notify the Veteran and inform him that he may obtain and submit the records for review.

3. Schedule a VA examination to determine the current severity of the Veteran's hypertension.  The examiner must be provided access to the claims file on Virtual VA and VBMS and to a copy of this remand order.  The examiner must also indicate review of these items.

All necessary testing must be performed. 

The examiner should provide an opinion indicating whether the Veteran has had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  If either condition is found, please indicate when the severity of the hypertension rose to this level.  

If neither condition is found, if possible, provide an opinion indicating the impact of the Veteran's medication on his hypertension and whether his hypertension would result in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more without the medication.

4. Conduct any additional development necessary for the claims for an increased rating for hypertension and entitlement to a TDIU.

5. Issue a SOC that addresses the issues of entitlement to increased ratings for cervical spondylosis with degenerative disc disease and for surgical scars from cervical diskectomy as well as entitlement to service connection for TBI.  The Veteran should be informed that to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






